Citation Nr: 0616496	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  99-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1993 to 
August 1997.


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Thereafter, the veteran relocated and the VA RO in Los 
Angeles, California assumed jurisdiction in the appeal.

In November 2000, June 2004 and April 2005 decisions, the 
Board remanded the case to the RO for further development.  
The case was recently returned to the Board.


FINDING OF FACT

The competent and probative medical evidence does not provide 
a current diagnosis of a chronic respiratory disability 
associated with a granuloma of the left lung that was noted 
during military service.


CONCLUSION OF LAW

A chronic respiratory disability was not incurred or 
aggravated in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The May 2003 and May 2005 RO letters informed the veteran of 
the provisions of the VCAA and he was advised to identify any 
evidence in support of the claim that had not been obtained.  
They informed the veteran that VA would obtain pertinent 
federal records.  The veteran was informed that VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate the 
claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claim and as a result the timing of the notice does 
not comply with the express requirements of the law as 
discussed in Pelegrini.  However, the initial VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in June 2003, and the more recently 
issued notice that was completed before the RO again reviewed 
the matter in January 2006 cured the timing deficiency.  The 
VCAA specific letter in May 2005 was issued pursuant to a 
Board remand in April 2005.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting the timing 
defect can be cured, as it was here, prior to and through a 
Board remand followed by VCAA directed notice.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  The Board notes 
that the May 2005 VCAA-specific letter had a direct reference 
to this element on page 1.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements expressly.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, as the Board is 
denying service connection for a respiratory disability there 
is no potential prejudice in any deficiency in notice 
regarding the effective date for service connection or an 
initial rating.  The Board also notes that the notice of the 
rating decision, the statement of the case and supplemental 
statements of the case were thorough in presenting 
information the veteran needed to pursue his appeal.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA examinations and VA medical 
records which the veteran identified.  The RO obtained a 
current medical examination pursuant to Board remands in 
November 2000 and April 2005.  Thus, the Board finds the 
development is adequate when read in its entirety and that it 
satisfied the obligations established in the VCAA and the 
Board's remand order.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The record has been supplemented 
with relevant clinical records, and examinations that will 
support an informed determination.  VA's duty to assist the 
veteran in the development of the claim has been satisfied 
and the Board will turn to a discussion of the claim on the 
merits.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

The Board has reviewed the record mindful of the obligation 
of VA in claim for service connection to render a decision 
which grants every benefit that can be supported in law while 
protecting the interests of the Government, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).

That said, the Board must observe regarding the claimed 
respiratory disorder, the referenced granuloma, alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  38 C.F.R. §§ 3.103, 3.303(a).  See, e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  Although the 
representative argues that the veteran should be presumed 
sound at entry and service connected for the granuloma, as 
will be explained in the discussion that follows, the appeal 
at this point turns on the absence of a current diagnosis of 
a respiratory disability, which is an essential element to 
establish service connection.  

The medical examination in November 1992 for enlistment 
showed normal lungs and no chest X-ray or positive medical 
history was reported.  A March 1993 screening examination was 
also unremarkable for pertinent history and a chest X-ray was 
read as showing clear lungs.  His respiratory complaints in 
late 1994 and early 1995 were assessed as upper respiratory 
infection and bronchitis, specifically smoker's bronchitis.  
He reported no lung disease on a health questionnaire he 
completed late in 1995.  In May 1996 he was described as a 
smoker with abnormal chest X-ray and denying fever, chills, 
weight loss, tuberculosis exposure, or hemoptysis.  The 2.5 
cm rounded "mass-like opacity" in the left lung (lingual 
region) noted on a May 1996 chest X-ray was not accompanied 
by pertinent symptoms or any change according to the follow-
up evaluations through July 1997.  The records show the 
veteran had a positive smoking history of two packs a day for 
seven years and he was advised to stop smoking.  The 
separation medical examination in July 1997 showed normal 
lungs on the clinical evaluation and no history of chronic 
cough or chest pain or shortness of breath.  

Thereafter, a VA examination in February 1999 showed normal 
pulmonary function and the chest X-ray read as showing no 
active disease.  The clinical examiner noted a negative 
history following the detection of a "mass" in the left 
lower lung area and that the veteran was without current 
complaint or discomfort associated with respiratory disease.  
The general medical examiner also noted clear lungs without 
rhonchi, wheezes or rales.  Thus, there was no diagnosis of 
any chronic pulmonary disability.  Then, the VA pulmonary 
examiner's diagnosis in February 2003 was no evidence of lung 
disease after a review of the claims file and the veteran's 
chart in addition to examining the veteran.  The examiner 
noted that the veteran continued to smoke and had no 
breathing problems or symptoms or cough or sputum production 
or dyspnea on exertion.  He took no regular medication and 
did not report hemoptysis, night sweats, fever or weight 
loss.  The lungs were clear and the chest X-ray was reported 
as unremarkable other than for a probable benign left lower 
lobe granuloma.  The examiner noted recent chest tomography 
did not reveal a left lower lobe nodule.  The report was read 
as showing clear lungs except for apical fibrotic change.

The VA examiner in October 2005 did not attribute the 
veteran's shortness of breath to "the lung disease" noting, 
the absence of various symptoms, normal pulmonary function 
testing and what was described as an abnormal chest X-ray 
secondary to a left lung base granuloma.  The radiology 
interpretation was mild bilateral apical scarring and 
probable small calcified granuloma, both unchanged from prior 
study.  The pulmonary function interpretation was normal 
mechanics of ventilation, normal vital capacity ruling out 
restrictive lung disease.  After review of the claims file, 
the examiner was unable to "make correlation of the service 
to the presence of granuloma."

The VA examiner in January 2005 reviewed the record, did not 
report a diagnosis of any current chronic pulmonary 
disability related to military service, and simply noted only 
the previously reported granuloma.  The VA opinions in 2003 
and 2005 are each viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words that read fairly do not provide a link to military 
service for a respiratory disability.  See, e.g., Lee v. 
Brown, 10 Vet. App. 336, 339 (1997).  

The Board assigns substantial weight the VA opinions in 2003 
and 2005 as they were based upon a review of the record and a 
current examination, and the veteran did not challenge either 
examiner's opinion with any competent evidence.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. 
App. 178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 
155 (1996).  Moreover, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent 
opinions against the claim.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In addition, the claimant's personal 
belief, no matter how sincere, unsupported by competent 
medical evidence, cannot form the basis of a claim.  Voerth 
v. West, 13 Vet. App. 117 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Continuity of symptomatology is 
not established where, as here, there is no medical evidence 
indicating continuous symptomatology for a respiratory 
disability.  McManaway v. West, 13 Vet. App. 60, 66 (1999).  
Indeed, the service medical records reflect clearly that the 
granuloma showed no change and was not accompanied by other 
pulmonary symptoms on routine evaluations through July 1997 
or in the VA records thereafter.  

Finally, it is well established that the evidence supporting 
the claim need only be in approximate balance with negative 
evidence for the appellant to prevail and an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is a definite or obvious 
etiology.  However, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a respiratory disability.  38 U.S.C.A. § 5107; 
Ferguson v. Principi, 273 F.3d 1072, 1076 (Fed. Cir. 2001); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for a respiratory 
disability is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


